TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                    JUDGMENT RENDERED SEPTEMBER 22, 2016



                                    NO. 03-16-00074-CR


                               Cyd Lavan Alexander, Appellant

                                              v.

                                 The State of Texas, Appellee




     APPEAL FROM THE 427TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
   MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal.   However, there was error in the judgment and sentence that

requires correction. Therefore, the Court modifies the trial court’s judgment and sentence in

cause number D-1-DC-14-204544 so that the “Fine” section reads “$2,500.00, to run

concurrently with the fine in cause number D-1-DC-14-204545.” The judgment, as modified, is

affirmed. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 22, 2016



                                      NO. 03-16-00075-CR


                               Cyd Lavan Alexander, Appellant

                                                v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 427TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
    MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal.    However, there was error in the judgment and sentence that

requires correction. Therefore, the Court modifies the trial court’s judgment and sentence in

cause number D-1-DC-14-204545 so that the “Fine” section reads “$2,500.00, to run

concurrently with the fine in cause number D-1-DC-14-204544.” We also modify the judgment

in cause number D-1-DC-14-204545 to reflect the correct statutory reference of Texas Health

and Safety Code section 481.112(c) for the offense of possession with intent to deliver a

controlled substance, methamphetamine. The judgment, as modified, is affirmed. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.